DETAILED ACTION
Regarding Claims 1-5 and 14-15. Cancelled.
Double Patenting
The previous rejection is maintained, although not reiterated here. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 19 recites that the region of interest is configure to measure the critical dimension, but it is not clear how that can be done, since the region of interest is not a measuring device capable of measuring any dimension.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US-PGPUB 2014/0105482 (hereinafter Wu)(cited by the Applicant) in views of Brankner, US-PGPUB 2005/0198602 (hereinafter Brankner)(cited by the Applicant), Bonam et al., US-PGPUB 2019/0065634 (hereinafter Bonam) and Takayama, US Pat No. 6,330,053 (hereinafter Takayama)

           Regarding Claim 6. Wu discloses receiving, at a processor (Fig. 5), a coordinate on a design image that includes a defect, wherein the coordinate is within a body of one or more design polygons (Paragraph [0026], locations; coordinate is within one or more design polygons, as polygons have dimension large enough to include the coordinate. More importantly, coordinate has no dimension, as it simply is a group of values to indicate position), determining, using the processor, boundaries of a window that is placed around the coordinate, wherein the window includes a pattern of interest, and wherein only design polygons interacting with the coordinate are used to determine the boundaries of the window (Figs. 2’s; 210, 218; only polygons in the pattern of interest are used. All other polygons that are not of interest that does not include the defect, are not included; Paragraph [0064], may also be performed as design-based inspection; [0034], which wafer structure may hypothetically cause defects. Furthermore, the patterned poylgons are design polygons, as they have been designed.)

determining, using the processor, a region of interest in the window based on site information, and wherein the region of interest is disposed in the pattern of interest on one of the design polygons at the coordinate (Figs. 2’s, MCA’s 216, 224, 230, 232; Paragraphs [0041]; Paragraph [0045]-[0046]),
and imaging the region of interest on the semiconductor wafer using a wafer inspection tool (Paragraph [0013])

Wu does not disclose the pattern is defined in vectorized image manipulation scripting.

Brankner discloses defining the pattern in vectorized image manipulation scripting (Paragraph [0009]; Paragraph [0001])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brankner in Wu and define the pattern in vectorized image manipulation scripting, so as to accurately assess the impact of anomalies.

The modified Wu does not disclose the region of interest using a design scripting language 

Bonam discloses the region of interest using a design scripting language (Paragraph [0024]-[0025]; Paragraph [0028]; Paragraph [0051]; Paragraph [0001]; [0006]-[0008])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Bonam in the modified Wu and have the region of interest use a design scripting language, so as to generate wafers having optimized designs.

Wu further discloses stage uncertainty (Paragraph [0050])

The modified Wu does not explicitly disclose determining the boundaries of the window, includes determining a region greater than or equal to a stage uncertainty value around the coordinate.

Takayama discloses setting a reference alignment in a range larger than the obtained optical image in consideration of the range of the largest possible stage error (Col. 1, lines 20-22, 66-67; Col. 2, lines 1-3) 

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Takayama in the modified Wu and determine the boundaries of the window, includes determining a region greater than or equal to a stage uncertainty value around the coordinate, so as to accurately inspect the pattern for any defects.

          Regarding Claim 7. The modified Wu does not disclose converting the coordinate in the design image to a coordinate in a wafer coordinate system.

Brankner discloses converting the coordinate in the design image to a coordinate in a wafer coordinate system (Abstract; Figs. 3-4; Paragraph [0009]; Paragraph [0045]; Paragraph [0008]; Paragraph [0001])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brankner in the modified Wu and convert the coordinate in the design image to a coordinate in a wafer coordinate system, so as to accurately assess the impact of anomalies.

          Regarding Claim 8. Wu discloses the pattern of interest is defined by the boundaries of the window (Fig. 2C, 210; Paragraph [0045])

          Regarding Claim 9. Wu discloses the wafer inspection tool is a scanning electron microscope (Paragraph [0024])

          Regarding Claim 10. Wu discloses searching for instances of the pattern of interest on the semiconductor wafer (Paragraph [0009])

          Regarding Claim 11. Wu discloses a computer program product comprising a non-transitory computer readable storage medium having a computer readable program embodied therewith, the computer readable program configured to carry out the method of claim 6 (Figs. 4, 5)

          Regarding Claim 12. Wu discloses a wafer inspection tool configured to generate images of a wafer, the wafer inspection tool including an energy source that directs energy at a surface of a semiconductor wafer and a detector (Paragraph [0024]); and a processor in electronic communication with the wafer inspection tool (Fig. 5), wherein the processor is configured to determine both a pattern of interest and a region of interest on the semiconductor wafer, wherein the region of interest disposed in the pattern of interest on the wafer (Figs. 2’s; Paragraph [0009]; Paragraph [0033]; [0037]; [0041]; Paragraphs [0025]-[0028]; Paragraphs [0041]; Paragraph [0045]-[0046]), and wherein the processor is configured to receive a coordinate on a design image for the semiconductor wafer, wherein the coordinate is within a body of one or more design polygons (Paragraph [0026], locations; coordinate is within one or more design polygons, as polygons have dimension large enough to include the coordinate. More importantly, coordinate has no dimension, as it simply is a group of values to indicate position), determine boundaries of a window that is placed around the coordinate, wherein the window includes the pattern of interest, and wherein only polygons interacting with the coordinate are used to determine the boundaries of the window (Figs. 2’s; 210, 218, 210; only polygons in the region of interest are used. All other polygons that are not of interest that does not include the defect, are not included), send instructions to the wafer inspection tool to image the region of interest on the semiconductor wafer (Paragraph [0013]; Abstract)

determine the region of interest in the window based on site information, and wherein the region of interest is disposed in the pattern of interest (Figs. 2’s, 216, 224, 230, 232; Paragraphs [0041]; Paragraph [0045]-[0046]),

Wu does not disclose the pattern of interest is defined in vectorized image manipulation scripting,

Brankner discloses defining the pattern in vectorized image manipulation scripting (Paragraph [0009]; Paragraph [0001])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brankner in Wu and define the pattern in vectorized image manipulation scripting, so as to accurately assess the impact of anomalies.

The modified Wu does not disclose the region of interest using a design scripting language 

Bonam discloses the region of interest using a design scripting language (Paragraph [0024]-[0025]; Paragraph [0028]; Paragraph [0051]; Paragraph [0001]; [0006]-[0008])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Bonam in the modified Wu and have the region of interest use a design scripting language, so as to generate wafers having optimized designs.

          Regarding Claim 13. Wu discloses the wafer inspection tool is a scanning electron microscope (Paragraph [0024])

          Regarding Claim 14. Wu discloses the processor is configured to define a pattern description based on historical data, wherein the historical data includes failure cases, determine the pattern of interest based on polygons in the historical data (Fig. 1; Paragraph [0025]), and determine the region of interest such that the region of interest satisfies the pattern description (Figs. 2’s, 216, 224, 230, 232; Paragraphs [0041]; Paragraph [0045]-[0046]),

          Regarding Claim 16. The modified Wu does not disclose converting the coordinate in the design image to a coordinate in a wafer coordinate system.

Brankner discloses converting the coordinate in the design image to a coordinate in a wafer coordinate system (Abstract; Figs. 3-4; Paragraph [0009]; Paragraph [0045]; Paragraph [0008]; Paragraph [0001])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brankner in the modified Wu and convert the coordinate in the design image to a coordinate in a wafer coordinate system, so as to accurately assess the impact of anomalies.

          Regarding Claim 17. Wu discloses the pattern of interest is defined by the boundaries of the window (Fig. 2C, 210; Paragraph [0045])

          Regarding Claim 18. Wu discloses the processor is further configured to find instances of the pattern of interest on the semiconductor wafer (Paragraph [0009])

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US-PGPUB 2014/0105482 in views of Brankner, US-PGPUB 2005/0198602, Bonam, US-PGPUB 2019/0065634 and Takayama, US Pat No. 6,330,053 as applied to Claims 6 and 13 above, and further in view of Yoon et al., US-PGPUB 2012/0105617 (hereinafter Yoon)

          Regarding Claims 19 and 20. The modified Wu does not disclose the processor is configured to measure a critical dimension of one or more of the design polygons using the region of interest.

Yoon discloses measuring a critical dimension of a region of interest (Paragraphs [0009]-[0011]; Figs. 1-10)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Yoon in the modified Wu and measure a critical dimension of one or more of the design polygons using region of interest precisely and rapidly.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the updated rejection as shown above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865